DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 06/18/2020 has been entered.  Claims 2-20, 22, and 41-45 have been cancelled.  Claims 1, 21-40 are pending in this Office action.
Information Disclosure Statement
The information disclosure statement filed 06/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of WO 2017/152968, EP 2890177 cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1, 21, 23, 29-30, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bala et al (US 2009/0323849 hereinafter Bala cited in the IDS filed 06/18/2020.
Regarding claim 1, Bala discloses a method in a network node, the method comprising: obtaining a precoding matrix indicator (PMI) for a first codebook for use in a Single User Multiple Input Multiple Output (SU-MIMO) transmission (see Abstract, [0047] wherein the abstract illustrates that a Node-B may receive an index to a pre-coding matrix in a single user MIMO (SU-MIMO) pre-coding codebook from wireless transmit/receive units (WTRUs) and adaptively perform one of SU-MIMO or multi-user MIMO (MU-MIMO) based on a predetermined criterion.  Channel information for performing MU-MIMO may be obtained based on the pre-coding matrix of the SU-MIMO pre-coding codebook, and [0047] illustrates that a WTRU feeds back the preferred pre-coding matrix or vector from the SU-MIMO codebook (step 202). The Node-B scheduler decides to use SU-MIMO or MU-MIMO (step 204).  If the Node-B decides to use SU-MIMO, the Node-B uses SU-MIMO (step 206). See [0014] It is noted that a Node-B may receive an index to a pre-coding matrix in a SU-MIMO pre-coding codebook from WTRUs); determining a precoding matrix for a second codebook, based on the obtained precoding matrix indicator (see [0047], Fig. 2, illustrates that the Node-B may determine whether the unitary MU-MIMO codebook is a subset of the SU-MIMO codebook (step 212).  If the MU-MIMO codebook is a subset of the SU-MIMO codebook, the Node-B overrides the rank and performs a unitary pre-coding MU-MIMO (steps 214, 216).  If the 
Claim 21 is similar to claim 1.  Bala also discloses a network node, comprising a network interface and a processing circuitry connected thereto, the processing circuitry comprising a processor (see Figure 1, a processor 112) and a memory 118) connected thereto in order to perform steps as recited in the claim 1.  Therefore claim 21 is rejected under a similar rationale.
Regarding claim 23, Bala discloses wherein the processor is configured to select a precoding matrix, corresponding to the obtained PMI, from the first codebook in response to determining that the UE is scheduled for a SU-MIMO transmission ([0047], fig. 2, "A WTRU feeds back the preferred pre-coding matrix or vector from the SU-MIMO codebook (step 202). The Node-B scheduler decides to use SU-MIMO or MU-MIMO (step 204). If the Node-B decides to use SU-MIMO, the Node-B uses SU-MIMO (step 206)"). It is noted that a precoding matrix is selected (see [0044], Fig. 2, "SU-MIMO by using the fed back pre-coding matrix from the SU-MIMO codebook").
Regarding claim 29, Bala discloses wherein the second codebook has a one to one mapping with the first codebook (see [0046] illustrates that ''adaptation from SU-MIMO to MU-M1MO comprises finding the corresponding rank r-1 pre-coding vector from the SU-MIMO feedback. If the sizes of the rank r-1 SU and MU MIMO codebooks are the same, there is a one-to-one mapping".
Regarding claim 39, Bala discloses wherein the processor is configured to receive from a wireless device a report comprising the precoding matrix indicator (see [0014]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bala et al (US 2009/0323849 hereinafter Bala cited in the IDS filed 06/18/2020 in view of Kim et al (US 2017/0085350) hereinafter Kim.
Regarding claim 40, Bala fails to disclose wherein the processor is configured to estimate the PMI based on uplink reference signals.
Kim discloses wherein the processor is configured to estimate the PMI based on uplink reference signals (see [0132] illustrates that a BS may estimate some information of a downlink channel using uplink sounding reference signal (SRS).  In detail, the BS may estimate RI or PMI information of CSI from the SRS without feedback of the UE).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to estimate the PMI based on uplink reference signals as .
Allowable Subject Matter
Claims 24-28, and 31-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Long et al (US 2021/0006316) disclose a method to estimate snr for MU-MIMO based on channel orthogonality.
Ren et al (US 2020/0178092) disclose systems and methods for adaptive SRS transmit antenna selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
March 12, 2021